                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

 MARY JO BUNDY EVERAGE,                          )
                                                 )
        Plaintiff,                               )      Civil Action No. 7:20-00010-GFVT
                                                 )
 v.                                              )
                                                 )
 KEVIN STEPHEN WELCH, et al.,                    )                  JUDGMENT
                                                 )
        Defendants.                              )
                                                 )
                                       *** *** *** ***

       Consistent with the Memorandum Opinion and Order entered contemporaneously

herewith, and pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

ORDERED and ADJUDGED as follows:

       1.      Mary Jo Bundy Everage’s claims are DISMISSED WITH PREJUDICE;

       2.      Judgment is ENTERED in favor of the Defendants on all the issues raised herein;

       3.      This matter is DISMISSED and STRICKEN from the Court’s active docket; and

       4.      This is a final and appealable judgment and there is no just cause for delay.

       This the 28th day of January, 2020.
